Citation Nr: 1300406	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter on three previous occasions - in August 2010, January 2012, and June 2012.  

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case dated in December 2012.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

While the Board sincerely regrets the delay, additional development is required in light of the inadequate examination report that was obtained on remand.  In three previous remands, the Board sought a medical opinion commenting on the Veteran's claim that a current back disorder relates to a back injury he sustained during service in the mid 1950s.  In particular, the Board has sought an opinion that addresses not just the medical evidence of record, but the lay evidence of record as well.  As indicated in the previous remands, the Veteran's lay statements of an in-service injury, and of post-service symptoms, must be considered in this matter.  His lay statements are particularly important here as the record demonstrates that his service treatment records were apparently destroyed while in the possession of the government.  

Nevertheless, the medical opinions of record included in the claims file pursuant to the three remands do not expressly address the Veteran's lay statements.  The opinions only address the medical evidence, or lack of medical evidence, in finding the current disorder is not related to service.  As such, the Board must again find that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In addition, a medical record from Dr. Wender dated in December 1991 notes that the Veteran "has not had his epidural because it was not okayed by Comp."  As records pertaining to a workman's compensation claim for a back injury are relevant to the pending claim, the Veteran should be asked to provide or authorize the release of the records to VA on remand.

The claim is remanded for the following:

1.  Contact the Veteran and request that he provide workman's compensation records to VA or complete an authorization form allowing VA to seek the records.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a new VA examination to ascertain the nature, extent, onset, and etiology of the current lower back disorder.  The examiner must review the claims file and the report must note that review.  Any necessary tests should be performed.  Specifically, the VA examiner should state whether it is as likely as not (50 percent probability or greater) that a back disorder began in or is otherwise related to the Veteran's period of service.  The examiner must consider the Veteran's credible lay statements of an injury in service and symptoms he experienced thereafter.  In that regard, the examiner's attention is directed to the May 1955 medical certificate in Volume 1 of the claims folder, which notes complaints of back pain.  Specifically, the examiner should assume, based on the evidence currently of record, that the Veteran was injured during service.  

The examiner must consider and expressly address the Veteran's statement that he slipped in a hole and experienced resultant pain in the right sacro-iliac region that continued.  The examiner must consider and expressly address the Veteran's statements of record that he injured his back pursuant to duties in Korea involving lifting and loading of munitions into artillery.    

Provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The Board notes that the November and March 2012 opinions, in addition to the September 2010 opinion, did not mention the Veteran's lay statements of how he injured his back, and developed his current disorder.  For an opinion to be adequate in this matter, it must expressly address the lay assertions of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



